SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [ X ] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2006 or [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-10607 THE REPUBLIC MORTGAGE INSURANCE COMPANY AND AFFILIATED COMPANIES PROFIT SHARING PLAN OLD REPUBLIC INTERNATIONAL CORPORATION 307 NORTH MICHIGAN AVENUE CHICAGO, ILLINOIS 60601 Total Pages: 17 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Administration Committee has duly caused this Annual Report to be signed on behalf of the undersigned, thereunto duly authorized. THE REPUBLIC MORTGAGE INSURANCE COMPANY AND AFFILIATED COMPANIES PROFIT SHARING PLAN (Registrant) By:/s/ John Gerke John Gerke, Member of the Administration Committee By: /s/ Donna Ball Donna Ball, Member of the Administration Committee Date: June 14, 2007 The Republic Mortgage Insurance Company And Affiliated Companies Profit Sharing Plan Financial Statements and Supplemental Schedule December 31, 2006 and 2005 The Republic Mortgage Insurance Company and Affiliated Companies Profit Sharing Plan Index December 31, 2006 and 2005 Page(s) Reports of Independent Registered Public Accounting Firms1-3 Financial Statements Statements of Net Assets Available for Benefits December31, 2006 and 2005 4 Statement of Changes in Net Assets Available for Benefits Year Ended December31, 2006 5 Notes to Financial Statements6-11 Supplemental Schedule Schedule H, line 4i – Schedule of Assets (Held at End of Year) December31, 2006 12 Report of Independent Registered Public Accounting Firm To the Participants and Administrator of The Republic Mortgage Insurance Company and Affiliated Companies Profit Sharing Plan We have audited the accompanying statement of net assets available for benefits of the Republic Mortgage Insurance Company and Affiliated Companies Profit Sharing Plan (the “Plan”) as of December 31, 2006 and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of the Plan as of December 31, 2005 were audited by other auditors whose report dated June 12, 2006 expressed an unqualified opinion on those financial statements.As discussed in Note 2 to the financial statements, the Plan has adjusted its 2005 financial statements to retrospectively apply the change in accounting, effective December 31, 2006, to reclassify investments at contract value to fair value for fully benefit-responsive investment contracts upon adoption of FASB Staff Position Nos. AAG INV-1 and SOP 94-4-1,
